838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aubrey Linwood SCHWARTZ, Petitioner-Appellant,v.James A. JOHNSON, Warden, Mary Sue Terry, Attorney General,Respondents-Appellees.
No. 87-7341.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 24, 1987.Decided Jan. 27, 1988.

Aubrey Linwood Schwartz, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, for appellees.
Before DONALD RUSSELL, K.K. HALL, and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's* opinion discloses that an appeal from his order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the magistrate.  Schwartz v. Johnson, C/A No. 87-0451-R (E.D.Va. Sept. 29, 1987).


2
DISMISSED.



*
 Jurisdiction is appropriate pursuant to 28 U.S.C. Sec. 636(c)